 
 
EXECUTED COPY
 

 
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AGREEMENT




THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AGREEMENT (this
"Amendment") dated as of March 2, 2011 by and among INTEGRAMED AMERICA, INC.
(the "Borrower"); the financial institutions signing below and BANK OF AMERICA,
N.A., as administrative agent for the Lenders party to the Loan Agreement
referred to below (in such capacity, together with its successors and assigns in
such capacity, the "Agent").


RECITALS


A.           The Borrower, the financial institutions party thereto as Lenders
and the Agent are parties to the Third Amended and Restated Loan Agreement dated
as of May 21, 2010 (as in effect from time to time, the "Loan
Agreement").  Capitalized terms used herein without definition have the meanings
assigned to them in the Loan Agreement.


B.           The Borrower has requested certain amendments to the Loan
Agreement.  The Administrative Agent and the Lenders signing below are willing
to effect such amendment on the terms and conditions hereinafter set forth.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:


I.           AMENDMENTS TO LOAN AGREEMENT.  Subject to the satisfaction of each
of the conditions set forth herein, the Loan Agreement is hereby amended as
follows:


A.           Section 1.01 of the Loan Agreement is hereby amended by amending
the definition of "Unfunded Capital Expenditures" to read in its entirety as
follows:


"'Unfunded Capital Expenditures' means for any period, all Capital Expenditures
made in cash during such period to the extent such Capital Expenditures (i) were
not financed from proceeds of any Indebtedness, or (ii) were not financed from
proceeds of the $19,000,000 in equity invested in the Borrower in the fiscal
year ending December 31, 2010."  For purposes of determining Unfunded Capital
Expenditures hereunder in the calculation of the Fixed Charges Coverage Ratio,
the first $19,000,000 in Capital Expenditures incurred by the Borrower any time
from and after April 1, 2010 shall be deemed not to constitute Unfunded Capital
Expenditures.


B.           Section 6.12(d) of the Loan Agreement is hereby amended to read in
its entirety as follows:


"(d)           Minimum Consolidated EBITDA:  Maintain the Consolidated EBITDA as
of the end of any fiscal quarter of Borrower set forth in the table below of at
least the Dollar amount set forth opposite such fiscal quarter in the table
below:


Fiscal Quarter Ending
Dollar Amount
June 30, 2010
$15,500,000.00


 
 

--------------------------------------------------------------------------------

 



September 30, 2010
$15,500,000.00
December 31, 2010 and each fiscal quarter through March 31, 2012
$16,000,000.00
June 30, 2012 and each fiscal quarter thereafter
$18,000,000.00



For purposes of this Section 6.12(d), Consolidated EBITDA shall be calculated
for the then most recently completed Test Period in respect of the applicable
date of determination."


C.           No Further Amendments. Except as specifically amended hereby, the
text of the Loan Agreement and all other Loan Documents shall remain unchanged
and in full force and effect.


II.           REPRESENTATIONS, WARRANTIES AND COVENANTS.  The Borrower hereby
represents and warrants to, and covenants and agrees with, the Agent and the
Lenders that:


A.           The execution and delivery of this Amendment has been duly
authorized by all requisite action on the part of the Borrower.


B.           The representations and warranties contained in the Credit
Agreement are true and correct in all material respects on and as of the date of
this Amendment as though made at and as of such date (except to the extent that
such representations and warranties expressly relate to an earlier date).  No
event has occurred or failed to occur, which constitutes, or which, solely with
the passage of time or the giving of notice (or both) would constitute, an Event
of Default.


C.           This Amendment constitutes the legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
subject to bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting the rights and remedies of creditors generally or the application of
principles of equity, whether in any action at law or proceeding in equity, and
subject to the availability of the remedy of specific performance or of any
other equitable remedy or relief to enforce any right thereunder.


III.           CONDITIONS.  This Amendment is subject to the following
conditions:


A.           The Borrower shall have executed and delivered to the Bank (or
shall have caused to be executed and delivered to the Bank by the appropriate
persons) the following:


1.           This Amendment;


2.           Payment to the Agent on behalf of the Lenders signing below on or
before 5:00 p.m. (New York time) March 2, 2011 of an amendment fee in the amount
of $48,000 (to be shared pro rata based upon such approving Lender’s Total
Outstandings (including risk participation in L/C Obligations and Swing Line
Loans) and unused Revolving Commitments; and


3.           Such other supporting documents and certificates as the Bank or its
counsel may reasonably request.


B.           All legal matters incident to the transactions contemplated hereby
shall be satisfactory to counsel for the Bank.

 
- 2 -

--------------------------------------------------------------------------------

 



IV.           MISCELLANEOUS.


A.           As provided in the Agreement, the Borrower agrees to reimburse the
Bank upon demand for all out-of-pocket costs and expenses of the Bank (including
reasonable fees and disbursements of counsel to the Bank) in connection with
this Amendment and the other agreements and instruments and documents executed
pursuant hereto.


B.           This Amendment shall be governed by and construed in accordance
with the laws of the State of New York (without giving effect to conflict of
laws principles).


C.           This Amendment may be executed by the parties hereto in several
counterparts hereof and by the different parties hereto on separate counterparts
hereof, all of which counterparts shall together constitute one and the same
agreement.  Delivery of an executed signature page of this Amendment by
facsimile transmission shall be effective as an in hand delivery of an original
executed counterpart hereof.


[The next page is the signature page.]



 
- 3 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as a sealed instrument by their duly authorized representatives, all as
of the day and year first above written.





 
INTEGRAMED AMERICA, N.A.
         
By:        /s/Timothy Sheehan
   
Name:        Timothy Sheehan
Title:           VP Finance
       
BANK OF AMERICA, N.A., as Administrative Agent
         
By:        /s/Angelo M. Martorana
   
Name:         Angelo M. Martorana
   
Title:           Assistant Vice President
       
BANK OF AMERICA, N.A., as L/C Issuer and as
Swing Line Lander
         
By:        /s/Steven J. Melicharek
   
Name:         Steven J. Melicharek
   
Title:           Senior Vice President
       
BANK OF AMERICA, N.A., as a Lender
         
By:        /s/Steven J. Melicharek
   
Name:         Steven J. Melicharek
   
Title:           Senior Vice President


Signature Page to First Amendment to Third Amended and Restated Loan Agreement
 
 
 

--------------------------------------------------------------------------------

 


 
TD BANK, N.A., as Lender
         
By:        /s/Emily Alfieri-Weinberg
   
Name:         Emily Alfieri-Weinberg
Title:           Vice President


Signature Page to First Amendment to Third Amended and Restated Loan Agreement
 
 
 

--------------------------------------------------------------------------------

 


 
WEBSTER BANK, N.A., as a Lender
         
By:        /s/Michael P. McGovern
   
Name:         Michael P. McGovern
Title:           Vice President




Signature Page to First Amendment to Third Amended and Restated Loan Agreement
 
 
